Title: To James Madison from John Page, 26 January 1814 (Abstract)
From: Page, John
To: Madison, James


        § From John Page. 26 January 1814, Boston. “Additional Considerations, having Occurred to me, the president will please to indulge me, in Communicating them, it is not only my Opinion, but that of the many I Conversed with on the Subject, that all the Officers, & Men now stationed at the different posts in this State, should be ordered on to the head quarters of our Army; and the Forts & Fortresses be garrisoned by Men inlisted & fixed in the sd forts during the War, taking mostly such Mecanics who are out of employment, & have Families, & I have not the least doubt that a sufficient Number of good, & faithfull Men for this purpose, could be obtained promptly, for ten Dollars ⅌ Month, Rations, & Clothing & the Land—& good Malitia Officers of honorable, & patriotic principles to govern them; this Mode would, make an addition to the Army, & employ many good Men now Idle, & support their Families.
        “Again, I have Reasons which convince my Mind beyound a reasonable doubt, that the Navy Agency, is conducted in a mode, that is very exceptionable viz Employing one, or two persons, to make out bills in their Names of the Articles purchased for the department, & I presume at an advanced price; the first can be readily ascertained at the Navy Office, & the latter by Comparison, thus much I Know from some of the parties, that 2000 $ was recd by a young Man, for one years Services in the Store of the Agent, & I presume the Expenditures in that Department, must appear surprisingly great to the Sey of the Navy. In Conversation this day with John Brazier Esq., he said, the Navy Agent had made a Fortune, in about one & a half year, if so, strange it is, & surprisingly so. Should the Bille be found, made out in the Name of Stephen Cushing, Jno Copeland, or Cushing & Clark, & the prices of the extraordinary Cost, it will be a key to the Business. This I communicate to the president in Confidence, & sub Rosa. Since writing the above, my Newphew who sits by me, says, that Stephen Cushing said, his Uncle the Neavy Agent, ought to have given him 5000 $ instead of 2000. That said my Newphew—would have absorbed all the Agent made by the Business, not half was the reply. Should the young Mans observations be Correct, some dishonorable Conduct has taken place in the Business, & should the Vouchers Appear to be made out in those Names, & the Supplies, should have the Complection of extravagance, which the Secretary of the Navy can very readily see; then such Other modes can be adopted as may be thot Expedient. I hope however, that I may be mistaken in supposing that unfair Conduct has taken place, & for Other Reasons, beside my having signed a Letter Recommendatory, for the appt of the present Agent. I understood the Compensation for the Office, was 2000 $s ⅌ year—which in my Opinion was sufficient, & is, unless the Sy of the Navy, should add to the Sum, for unforeseen exigencies, in which Case, by a proper application no doubt remains with me, an addition to the Sum ought & would take place. Should a new appointment be considered proper, I pledge my Honor that I will name a person, if so desired, of the strictest, probity & Honor, to take the place, for 2000 $ a year & should the mode of arrangement, at the Fortress in this Vicinity, be thot expedient, those officers who have Lost a Leg, or Arm, or other Limb, might be placed at the Forts, & from my knowl[e]dge of malitia officers in this Town, & the vicinity, I could Name those in whose Patriotism, Honor, & Trust, reliance can be Confided.
        
        “I have for years considered the most powerfull and Efficient Force, applicable against the English, is Embargo, & the present One, I hope will prove effectual, & perhaps it might be aided, if half a doz. Fishing Vessels, belonging to the Patriotic Citizens of Marble head, Maned each with 20 or 30. of hardy Men of that place. If General Varnum, could have seen one Inch beyound his Nose, he would not have withheld his Vote, for it, last summer. An Embargo then, would have prevented incalculable Injuries & saved Millions of Money & many Lives, & now I hardly thank him for his Vote for it.
        “As to our Merchants generally, they are mere Wens, in Society, & the Liberties, & Rights of the Country are as unsafe in their hands [as] the Virtue of our Daughters, would be in the Care of B—ds. Should any of the Ideas aforesaid, meet your wishes, & approbation, I should be fully Compensated, for my exertions, should they not please to accept of my good intentions as an Apology for intruding on you. I could wish, that no officer be excused who Command at any of the sd Forts, if unwilling to Join the main Army, let them resign. I expect one down East will repeat, his last Summer Application, to keep his snug place, but was not then excused, & I hope will not be.
        “Renouncing every selfish motive that can be considered Affixed to the foregoing Considerations, I assure the President the only Object is the public good. Should I be desired, I will endeavor More fully to investigate the Navy Agency Business.”
      